United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-3834MN
                                  _____________

Francis Dick,                             *
                                          *
              Plaintiff-Appellant,        *
                                          *
       v.                                 *
                                          *
Minnesota Teamsters Public and Law        *
Enforcement, Local 320; Harold Yates, * Appeal from the United States
Its Trustee; International Brotherhood of * District Court for the District
Teamsters;                                * of Minnesota.
                                          *
              Defendants-Appellees,       *      [UNPUBLISHED]
                                          *
Central States Southeast and Southwest *
Area Pension and Health & Welfare         *
Fund,                                     *
                                          *
              Defendants.                 *
                                   _____________

                           Submitted: May 11, 1998
                               Filed: May 21, 1998
                                _____________

Before RICHARD S. ARNOLD, JOHN R. GIBSON, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

       Francis Dick appeals the district court's order dismissing Dick's complaint
against his former employer in this employment-related lawsuit. After de novo review,
we conclude the district court's grant of judgment on the pleadings was proper. We
agree with the district court that Dick failed to exhaust his union remedies. We also
conclude that Dick's additional arguments on appeal are without merit. We affirm. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-